O. D. Humacao. Daños y perjuicios.
SENTENCIA POR ESTIPULACIÓN DE LAS' PARTES
Por cuanto, las partes apelante y apelada han radicado hoy una estipulación sobre transacción por virtud de la cual la parte apelada confiesa haber recibido de la demandada apelante la suma de $3,000, por la cual han dejado transada la sentencia de $3,850 dictada a favor del demandante por la Corte de Distrito de Humacao en enero 14, 1941, renunciando dicha parte demandante a todo y cualquier derecho que por virtud de la sentencia apelada tuviera o pudiera tener en el futuro contra la demandada apelante;
Por tanto, se aprueba dicha estipulación sobre transacción y en su consecuencia se desestima la apelación establecida en este caso por la parte demandada.